Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 19 have been examined.

Drawings
The drawings are objected to because the poor line quality and shaded nature of the figures render details difficult to discern.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 5 and 12 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2, and claim 4 which depends from claim 2, both positively recite “a second surface.” It is unclear if these recitations are referring to the same or differing elements. If these are intended to be the same element, the second recitation should use “the” or “said.” If these are intended to be different elements, they should have differing and distinct names. Claims 12 and 14 include the same deficiency. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 10 – 11, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Duer (5,429,377). In regard to claims 1 and 11, Duer discloses a handle covering device for a shopping cart handle, the handle covering comprising an elongated body member (Fig. 49, item 149), the elongated body member comprising, a center body section (Fig. 49, central portion of item 149), the center body section comprising, a top surface (Fig. 50, upper instance of item 143), a bottom surface (Fig. 50, lower instance of item 143), and a pair of opposing side elements positioned at opposite ends of the elongated body member (Fig. 49, item 151), wherein the pair of opposing side elements are configured to fit over and around curved ends of the shopping cart handle to secure the handle cover in place (Fig. 49), and an interior receiving section disposed between the top surface and the bottom surface and extending between the pair of opposing perpendicular side elements (Figs. 49 and 50, interior section of item 149 into which item 145 is placed).
In regard to claims 6 and 16, Duer discloses wherein the interior receiving section comprises a curve along a transition between the center body section and each opposing side element (Fig. 49).
In regard to claims 10 and 11, Duer discloses wherein the top surface and the bottom surface are separated by a gap defining an opening to the interior receiving section (Figs. 49 and 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 5, 7 – 8, 12 – 15, and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duer (5,429,377) as applied to claims 1, 6, 10 – 11, and 16 above, and further in view of Dunn (GB2501543A). Duer does not disclose interior surface elements. In regard to claims 2 and 12, Dunn discloses a shopping cart handle cover comprising an interior receiving section comprising a first surface element positioned at a one side element from the pair of pair of opposing side elements (Figs. 1 and 4, right side instance of item 5, which extends from one end of the cover to the opposite side of the cover), and a second surface element positioned at the opposing second side element (Figs. 1 and 4, right side instance of item 5, which extends from one end of the cover to the opposite side of the cover).
In regard to claims 3 and 13, Dunn discloses wherein the first and second surface elements each comprise a protruding ridge configured to create a slightly smaller radius to the interior receiving section at the location of the protruding ridge (Fig. 4).
In regard to claims 4 and 14, Dunn discloses wherein the first surface element is disposed along an interior facing surface of the bottom surface (Figs. 1 and 4, right side instance of item 5, which extends from one end of the cover to the opposite side of the cover). While Dunn does not disclose two surface elements on a single interior facing surface, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide two surface elements on the interior facing surface of a bottom surface, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to claims 5 and 15, Dunn discloses wherein the interior receiving section further comprises a third surface element positioned an interior facing surface of the top surface opposite the first surface element (Figs. 1 and 4, left side instance of item 5, which extends from one end of the cover to the opposite side of the cover). While Dunn does not disclose two surface elements on a single interior facing surface, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide two surface elements on the interior facing surface of a top surface, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to claims 7 and 17, Dunn discloses a rib disposed along the interior receiving section and extending along a width of the center body section (Figs. 1 and 4, central instance of item 5, which extends from one end of the cover to the opposite side of the cover).
In regard to claims 8 and 18, Dunn discloses a rib disposed along the top surface and extending along a width of the center body section (Figs. 1 and 4, left side instance of item 5, which extends from one end of the cover to the opposite side of the cover).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the handle cover of Duer, with the interior surface elements of Dunn, in order to increase structural rigidity and inhibit cover rotation (Dunn page 2, sixth paragraph).

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Duer (5,429,377) discloses a handle cover similar to the instant invention; however Duer, either alone or in combination, neither discloses nor suggests a handle cover, wherein a top surface extends further forward than a bottom surface to overhang a shopping cart handle. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Douglas (9,463,569) discloses a handle gripping system;
Trinder (10,166,158) discloses antimicrobial covers for rails.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/               Primary Examiner, Art Unit 3618